UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6902



ALEX ANDERSON,

                                              Plaintiff - Appellant,

          versus


SALLY JOHNSON, in her official capacity as
hearing officer and in her individual capac-
ity; THOMAS OWENS, individually and in his
official capacity as psychiatrist; JIM MANN,
individually and in his official capacity as
psychologist; BRUCE BERGER, Doctor, individ-
ually and in his official capacity as psychia-
trist; ANGELA WALDEN, individually and in her
official capacity as psychologist,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-97-861-5-CT-BO)


Submitted:   November 5, 1998          Decided:     November 23, 1998


Before ERVIN, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alex Anderson, Appellant Pro Se. Fenita Morris Shepard, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Alex Anderson appeals the district court's order denying re-

lief on his Bivens complaint.* We have reviewed the record and the

district court's opinion and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Anderson v.

Johnson, No. CA-97-861-5-CT-BO (E.D.N.C. May 4, 1998). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




     *
       Bivens v. Six Unknown Named Agents of Fed. Bureau        of
Narcotics, 403 U.S. 388 (1971).


                                2